DIETRICH, Circuit Judge.
I concur in the conclusion reached, but I do not think we should assume as admitted some of the facts stated as the basis thereof. Under the evidence, whether there was to be a military expedition or enterprise carried on from Arizona, or whether there was contemplated any organization in or expedition from the United States at all was an issue of fact. If individual Indians straggled in from Mexico for the purpose of remaining here an indefinite time and procuring ammunition and clothing for themselves with the hope of thereafter returning to Mexico and if defendant thereupon sold to them individually such supplies and did nothing more, it probably would not be contended that he would be guilty of the charge. And had the requested instruction been more carefully qualified to cover such a theory of defense, its refusal I think would constitute error. But the request made was too sweeping. Assuming the existence of all the conditions specified in it, defendant might or might not be guilty of the charge, depending upon the existence or nonexistence of other circumstances which were not excluded by the request. The mere fact that a rebellion or revolt had been in progress prior to the alleged misconduct of appellant and that participants therein fled to this country with the hope of some time returning and again engaging in the struggle is not conclusive in defendant’s favor. Assuming, as some of the evidence tends to show, that they straggled in either individually or in small groups without organization or leadership, expecting at some time in the *396future, when and if they procured the necessary clothing, arms, and ammunition, to return and continue the rebellion, and that appellant, knowing of these conditions and expectations, gave assistance by assembling for them large quantities of ammunition and furnishing them with clothing and other supplies, and by meeting and talking with them encouraged them to keep up the struggle, and assisted them in making preparations to go back for military purposes in a body or in large groups taking with them the military stores he had enabled them to assemble, he might be held chargeable under the law though no new recruits were enlisted. To use United States territory for such purposes would be within the mischief of the statute; the enterprise would be of a military character, and new, although made up of old elements.
RUDKIN, Circuit Judge, concurs in these views.